DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

This Non-Final Office Action is in response to claims filed 1/26/2021. Claims 4, 9-12, 14 and 16-18 are cancelled. Claims 1 and 21 are amended.  Claims 1-3, 5-8, 13, 15, and 19-23 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-8, 10, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao JP2009257155 in view of Burke 5,568,723 and Ellion 4,069,664
Regarding claim 1
Nagao as discussed above does not teach the first chamber end including a thermal standoff cup wherein the feed tube extends into the reaction chamber through the thermal standoff cup.
Burke teach the first chamber end including a thermal standoff cup (24) wherein a feed tube ((54) analogous to 16 of Nagao) extends into the reaction chamber ((12) analogous to the space between 14a and 17 as taught by Nagao) through the thermal standoff cup (see Fig. 2), wherein thermal standoff cup has cylindrical and frustum shaped portions (see Fig. 2) and wherein the feed tube is bonded in a joint with the thermal standoff cup (col. 3 ll. 37-45 “The tubular region between the standoff 24 and the feed tube 20 is packed with Shell 405 catalyst. This catalyst prevents potential propellant pooling and associated start up detonation or roughness. In addition, the catalyst is a ceramic material and therefore has a high thermal resistivity. It thus acts as a barrier to thermal conductance between the root area 26 and the propellant tube 20. The propellant feed tube 20 extends through the thermal standoff 24. The closed end of the thermal standoff 24 is brazed to the capillary feed tube 20”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagao so as to include the thermal standoff cup of Burke to prevent potential propellant pooling and associated start up detonation or roughness and to provide a barrier to thermal conductance between the upstream end the catalyst chamber and the propellant tube.
Nagao in view of Burke as discussed above does not teach the flow restrictor is a sacrificial flow restrictor formed from a material that degrades and sheds from the at least one injection port upon operation of the thruster.
Ellion teaches that L605 (a high temperature Cobalt allow) is a suitable heat resistant material for wire nets within a catalytic thruster (col. 5 ll. 57-61 “an embodiment of the invention has been selected for purposes of illustration and description. The unit is constructed primarily of cobalt base superalloy L605 because of its desirable physical strength at the elevated temperature of approximately 1700.degree” col. 6 ll. 13-17 “The two screens closest to the outlet end of the distribution port are 80 .times. 80 mesh screen also made from L605 alloy and the remaining screens are 200 .times. 200 mesh also made from L605 alloy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagao in view of Burke so as to use L605 as taught by Ellion for the heat resistant wire comprising (21) of Nagao since Ellion teaches L605 has desirable physical strength at the operational temperatures encountered in thrusters.
The recitation of “a material that degrades and sheds from the at least one injection port upon operation of the thruster” has been construed as an inherent property of L605 since L605 is a Co-based alloy and since applicant discloses Co-based alloys degrade and sheds from the at least one injection port upon operation of the thruster.  See MPEP 2112.01 I. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products 
The recitation of “the operation of the catalytic thruster exposing the sacrificial flow restrictor to a temperature that is over 2000°F and a gas composition that is primarily nitrogen” has been construed as a manner of operating the thruster as taught by Nagao in view of Burke and Ellion supra.  In particular, as evidenced by MIT “Space Propulsion” (see pages 1 and 2 equations 3 and 6), hydrazine can be decomposed at temperatures above 2000 degrees Fahrenheit (for example in a range from 2001 to 2013 degrees Fahrenheit), and when such a decomposition is performed, the gas composition of the decomposed propellant is primarily N2 by weight.
Regarding claim 2, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao further teaches wherein the sacrificial flow restrictor is a screen (21) attached to an end of the feed tube (see Fig. 2, 21 is attached to the downstream end of 16) and disposed within the catalyst bed (see Fig. 2). 
Regarding claim 3, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao in view of Burke and Ellion as discussed above does not teach wherein the sacrificial flow restrictor is disposed within the feed tube adjacent the catalyst bed.
Ellion teaches and injector (the plurality of 56, 58, 60, 62, 64, 66 shown in Fig. 4) comprising a feed tube (56 and 62) having the sacrificial flow restrictor disposed within the feed tube adjacent a catalyst bed (the catalyst in 42) 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagao in view of Burke and Ellion further with Ellion’s teachings on injectors to provide an improved injector that mitigates the puddling seen in simple screen based injectors analogous to the kind seen in Nagao (col. 2 ll. 4-9 “Still another structure employs a perforated dome which discharges liquid streams into a void maintained by a screen. The other side of the screen carries the catalyst bed. In this construction, puddling again causes rough running and catalyst breakdown. Thus, these prior art constructions suffer from disadvantages”).
Regarding claim 5, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao in view of Burke and Ellion as discussed above also teaches wherein the thermal standoff cup has a frustum geometry. 
Regarding claim 6, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao in view of Burke and Ellion as discussed above also teaches wherein the thermal standoff cup has a cylindrical geometry. 
Regarding claim 7, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao further teaches wherein the sacrificial flow restrictor (21) including a mesh (“In this example, the dispersion member 20 is composed of a plurality (six in this figure) of meshes 21 having openings smaller than the maximum diameter of the spray ports”), and the mesh is sized with respect to size of catalyst granules in the catalyst bed to block the catalyst granules from entering the at least one injector port (“The thrust The catalyst particles are particles having a particle size of about 1 mm, for example, and are made of a well-known catalyst that decomposes the liquid propellant 1 to generate a decomposition gas 2 “ … “The net 21 is preferably a heat-resistant metal wire net having an opening size of 0.1 to 0.2 mm, for example”). 
Regarding claim 8, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao further teaches wherein the mesh is a sleeve (see Fig. 2A) disposed on the tube end (see Fig. 2A). 
Regarding claim 13, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao further teaches a convergent-divergent nozzle (14b) at the second chamber end (see Fig. 1).
Regarding claim 15, Nagao in view of Burke and Ellion teaches the invention as discussed above.
The recitation of “wherein the operation include a single thrust cycle of the catalytic thruster” (which has been construed as requiring that the sacrificial flow restrictor be capable of degrading and shedding from the at least one injection port during a single thrust cycle of the catalytic thruster) has been construed as an inherent property of L605 since L605 is a Co-based alloy and since applicant discloses Co-based alloys are degrades and sheds from the at least one injection port upon operation of the thruster.  See MPEP 2112.01 I. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
Regarding claim 19, Nagao in view of Burke and Ellion teaches the invention as discussed above.
Nagao further teaches wherein the thermal standoff cup bounds the catalyst bed (as shown in Fig. 1, it bounds the upstream end of the catalyst bed).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao in view of Burke, Ellion and Vander Wall “Propellant/Material Compatibility Study”
Regarding claim 23, Nagao (in the embodiment shown in Fig. 1) in view of Burke and Ellion teaches the invention as discussed above.
Nagao in view of Burke and Ellion does not teach wherein the feed tube and sacrificial flow restrictor are formed from different alloys.
Vander Wall teaches that Hastelloy-X shows excellent compatibility with several propellants (page iv “The objective of this program was to define the threshold sensitivity limit of hydrazine fuels in common metallic materials of construction as a function of temperature and pressure. Four propellants were included in the program: hydrazine, monomethylhydrazine, MHF-5, and MHF-7. Eleven metallic materials of construction were included in the program: stainless steel 304L, 316, 321, 347, and 17-7PH; aluminum 1100-0, 6061-T6, and 2014-T6; Inconel-X 750; Haynes-25; and Hastelloy-X. Three standard tests were used to determine the threshold sensitivity limit 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagao in view of Burke and Ellion so as to form the feed tube from Hastelloy-X since Vander Wall teaches Hastelloy-X has excellent propellant/material compatibility with hydrazine.  Forming the feed tube from Hastelloy-X and the sacrificial flow restrictor from L605 would result in the feed tube and sacrificial flow restrictor being formed from different alloys.
Claims 1 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (in a second interpretation) in view of Ellion
Regarding claim 1, Nagao teaches a catalytic thruster (10) comprising: a reaction chamber (the space between 14a and 17) that extends between a first chamber end (the unlabeled plate capping the upstream end of 14) and a second chamber end (17), the first chamber end including a thermal standoff cup (the cylindrical portion of the thruster upstream of 14a including the flange 16 passes through at its upstream end); a catalyst bed (15) in the reaction chamber (see Fig. 1); a feed tube (16) that extends into the reaction chamber through the thermal standoff cup (see Fig. 1), the feed tube includes a tube end (the downstream end of 16 including mounting plate 22) that includes at least one injection port (the outlet of 16 and 22 into 14) that opens into the reaction chamber (see Fig. 1) and a flow restrictor (dispersion member 20 which 
Nagao as discussed above does not teach the flow restrictor is a sacrificial flow restrictor formed from a material that degrades and sheds from the at least one injection port upon operation of the thruster.
Ellion teaches that L605 (a high temperature Cobalt allow) is a suitable heat resistant material for wire nets within a catalytic thruster (col. 5 ll. 57-61 “an embodiment of the invention has been selected for purposes of illustration and description. The unit is constructed primarily of cobalt base superalloy L605 because of its desirable physical strength at the elevated temperature of approximately 1700.degree” col. 6 ll. 13-17 “The two screens closest to the outlet end of the distribution port are 80 .times. 80 mesh screen also made from L605 alloy and the remaining screens are 200 .times. 200 mesh also made from L605 alloy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagao so as to use L605 as taught by Ellion for the heat resistant wire comprising (21) of Nagao since Ellion teaches L605 has desirable physical strength at the operational temperatures encountered in thrusters.
The recitation of “a material that degrades and sheds from the at least one injection port upon operation of the thruster” has been construed as an inherent 
Regarding claim 19, Nagao in view of Ellion teaches the invention as discussed above.
Nagao further teaches wherein the thermal standoff cup bounds the catalyst bed (as shown in Fig. 1, it bounds the upstream end of the catalyst bed).

Allowable subject matter
Claims 20-22 would be allowable if rewritten in independent form including the limitations of any intervening claims.
Regarding claim 20, the nearest prior art is Nagao.  The prior art neither teaches nor renders obvious a catalytic thruster wherein: a feed tube extends a distance D1 into a reaction chamber, the distance D1 being defined from an inside surface of a narrow bottom of a thermal standoff cup where the feed tube enters to a tip of the feed tube in the reaction chamber, wherein the reaction chamber is disposed about a central axis and has a radial dimension D2 relative to the central axis, and wherein a penetration 

Response to Arguments
Applicant’s arguments with regards to claim 20 are persuasive and the rejection is withdrawn.
Applicant's remaining arguments with regards to the prior art rejections of claims 1 and 3 have been fully considered but they are not persuasive.
Regarding applicant’s assertion that the rejection relies upon inconsistent statements with regards to L605, that a material is capable of degradation during a particular use of a structure (operation at over 2000 degrees Fahrenheit for example) does not make it unsuitable or even necessarily undesirable for use in the structure in general.  All structures degrade in use over time.  Further, the claim in question is an apparatus claim.  As such, the recitation of “the operation of the catalytic thruster exposing the sacrificial flow restrictor to a temperature that is over 2000°F and a gas composition that is primarily nitrogen” would merely be a manner of operating the thruster.  As long as thruster composed of L605 as taught supra is capable of such operation, even momentarily, the thruster as taught would read on the recited claim limitations.
Regarding applicant’s assertion that 62 of Ellion is not a portion of the feed tube, applicant has not provided any evidence on the record that element 62 would not be reasonably construed as a portion of the feed tube.  Functionally, element 62 is integrated with 56 and has opening 64 to allow fluid from 56 to pass therethrough.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741